Citation Nr: 0707193	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hand 
arthralgias.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to a compensable rating for acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1998 to 
July 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.

The issues of a hand disability, GERD, and acne are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence fails to show that the veteran has been 
diagnosed with a back disability.


CONCLUSION OF LAW

Criteria for service connection for a back disability have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran contends in essence that she developed back pain 
while working in a warehouse during service.

At a VA examination in February 2002, the veteran described a 
pinprick sensation across her back.  Nevertheless, the 
examination failed to demonstrate any back abnormalities.  
There was no palpable tenderness or neurological deficit, and 
the examiner found that the veteran had no signs or symptoms 
of true back pain.

Treatment records and service medical records reflect 
complaints of and treatment for back pain.  However, the 
veteran has never been diagnosed with a disability of the 
back.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Accordingly, in the absence of a 
diagnosed back disability, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2003.  By this, and by the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, and the veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran was offered the opportunity to testify at a hearing 
before the Board, but she declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a back disability is denied.


REMAND

Service medical records reflect that the veteran sought 
treatment in November 1998, complaining of epigastric pain.  
A UGI series was normal in 1998.  In April 2002, the veteran 
was assessed with gastroenteritis

The veteran asserted that she is currently using over-the-
counter medication to treat her gastroesophageal reflux, but 
that it continued to worsen, indicating that she often awakes 
throughout the night with indigestion.  A VA examination in 
February 2002 did not make clear whether the veteran had 
GERD, nor did it address the question of etiology.  This 
should be done.

With regard to the veteran's hands, she asserted that her 
hand arthralgias bother her when writing and typing.  The 
examiner at the February 2002 VA examination apparently 
thought the veteran's complaints were the result of carpal 
tunnel syndrome and suggested a further work-up.  This 
apparently was not accomplished.  It should be.

Additionally, the veteran's acne was rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7800.  However, during the 
pendency of the veteran's appeal, the regulations for rating 
disabilities of the skin were revised, effective August 30, 
2002.  67 Fed. Reg. 49,596 (July 31, 2002).  The new 
regulations included a section (38 C.F.R. § 4.118, DC 7828) 
for specifically rating acne.  The veteran should be notified 
of this change in regulations, and her claim should be 
readjudicated under the new language.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from May 2004 to the 
present.

2.  Send the veteran a letter informing 
her of the changes in the regulations for 
evaluating disabilities of the skin and 
providing her with the new language for 
evaluating acne.

3.  When the requested development is 
accomplished, schedule the veteran for an 
examination of her hands.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Specifically, the examiner should 
determine whether the veteran has a 
disability of the hands; and, if so, 
he/she should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed hand disability was either 
caused by, or began during, her military 
service, and the complaints noted therein.  
Any opinion should be supported by a 
complete rationale.  

4.  Schedule the veteran for an 
examination of her gastroesophageal 
system.  The examiner should be provided 
with the veteran's claims file and asked 
to fully review it.  Specifically, the 
examiner should determine whether the 
veteran has a gastroesophageal disability, 
such as GERD, and, if so, he/she should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
disability was either caused by, or began 
during, her military service and the 
complaints noted therein.  Any opinion 
should be supported by a complete 
rationale.  

5.  When the development requested has 
been completed, the claim should be 
readjudicated, including readjudicating 
the issue of entitlement to a compensable 
rating for acne under the new regulations.  
If any claim remains denied, provide the 
veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


